Mullan, J. (concurring).
I concur in the reversal, but upon a different ground. The counterclaim as pleaded orally was merely for the amount of $187.65 without the assignment of any ground. For a bill of particulars of his counterclaim the defendant alleged: “ First. That heretofore the defendant was a tenant in a building owned by said plaintiff, occupying part of said building as a store and keeping therein stores of paper and paper goods. Second. That during the month of September, 1916, goods to the value of $187.65 were damaged by reason of defective plumbing in said building, which said defective plumbing was due to the negligence and carelessness of said plaintiff. Third. That said plaintiff promised and agreed to pay to said defendant said sum of $187.65 for said paper and paper goods damaged as aforesaid. ’ ’ It seems to me that this on its face is a statement of intention to counterclaim on the promise, and not upon the negligence upon which the promise was based, and that is all that was claimed by the defendant’s counsel at the trial, and that is now claimed by him upon his brief to us. Upon the trial he attempted to prove damage to the defendant by reason of defective plumbing, and the learned trial justice said: “ You cannot set up a counterclaim in negligence here,” to which defendant’s counsel replied: “ I set up that he promised to pay for this.” It is clear that the court was of the opinion that the counterclaim was for negligence, and ruled the testimony out upon the erroneous theory that a counterclaim for negligence was not allowable. I think it is equally clear, however, that the defendant was not relying upon an ability to show actionable negligence, but that he was relying upon a right to sue ex contractu, upon a promise, arising out of the damage to defendant’s goods, to pay a particular sum supposedly representing the amount of *717such damages. In his brief here defendant’s counsel merely sets out Code provisions relating to counterclaims, and follows these with the bare statement that “ the defendant was entitled to offer testimony as to the existence of a cause of action on contract existing at the commencement of the action.” As the trial court refused to regard the counterclaim as upon the promise, the case should be sent back for a trial of the counterclaim as one in contract. It would be unwise to express any view as to the legal sufficiency of the counterclaim— regarded as in contract — in the absence of a written pleading or proof showing whether there was any claim of cohsideration for the promise other than the mere fact of damage to defendant’s goods.
Judgment reversed and new trial ordered, with costs to appellant to abide event.